PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/193,611
Filing Date: 16 Nov 2018
Appellant(s): Hajdu et al.



__________________
Stephen Zweig
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed 2-8-21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 9-29-20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument 

Appellant’s remarks “part 1” start on page 10, where pages 11-13 summarize Reimer, pages 13-14 summarize Gargi, pages 15-16 again address Reimer individually and pages 17-18 address Gargi individually and then set forth why the combination would “destroy” these references. 

Regarding Appellants arguments on pages 11-12 addressing the Reimer reference, Appellant cites the Abstract and claims of Reimer.  Appellant also cites various sections of Reimer which apparently “contradict” each other.  In response to these points, the Examiner notes that Appellants does not disputed that Reimer teaches the specifically cited features of claim 1.  For example, Reimer teaches a handheld computerized device that is any of a smartphone and tablet computer device (see sections [0006], [0039] and [0168], which teach smartphones).  Also regarding the claimed features, Reimer teaches that the handheld computerized device includes at least one reply message stored in said memory (see Figs. 5-7 and 9 and see sections 

Appellant’s argument that in light of sections [0035] to [0037], [0088] and [0092], as Reimer uses the Bluetooth connection to the vehicle to detect motion (then disabling texting functions on the device and enact the auto-reply function) that Reimer cannot be used to show the claimed features (and/or be modified by Gargi) is not disputing what Reimer teaches.  Therefore, these arguments are not persuasive as Reimer does teach the feature of Bluetooth connection to a vehicle and enabling auto-replies for texting, as recited.  The fact the Reimer also uses motion or speed detection does not mean that Reimer does not teach these claimed features as set forth in the Office action.

Regarding Appellants argument on page 14, that Gargi does not teach Bluetooth pairing to a vehicle, as was set forth in the Office Action, see sections [0021] to [0022] of Gargi which describe that the device stores identifiers used to identify “secondary devices”, and that the secondary Bluetooth devices may include a Bluetooth vehicle communication system (and see sections [0059] and [0065]).  


Regarding Appellants argument on page 14, that Gargi does not teach disabling text when connected to a vehicle, see section [0046], which is shown below.

[0046] For yet another example, stages may be added to determine velocity and/or acceleration information, which may be used in combination with (at least) the proximity of the primary user to vary the functionality of the device. For instance, the device's accelerometer and/or GPS subsystem may detect that the device is moving at a speed consistent with being in an automobile, and a biometric subsystem (e.g. voice/speaker or facial identification) may detect that the device is in close proximity to primary user. For such a combination of environmental variables, the device may be configured to enable radio/music player functions and to enable use of the primary user's preset channels and preferences, while disabling texting and email (which may be dangerous or illegal while driving).

Therefore, Gargi does teach disabling texting due to vehicle Bluetooth pairing and speed detection.  

 Therefore, as both Reimer and Gargi teach Bluetooth pairing to vehicles and both also teach that speed/movement determinations are also considered when disabling texting features, one of ordinary skill would be motivated to combine these 

Regarding Appellants arguments on page 15 addressing the Examiner’s combination or modification of Reimer to be “in proximity”, no such statement was made in the Office Action.

Regarding Appellants arguments on page 16 addressing the Reimer reference again, these points and/or the summary of Reimer is directed to claim 1 of Reimer and are not directed to claim 1 of the instant application.  As set forth in the Office Action, Reimer teaches a hand-held mobile device which stores automatic replies and Bluetooth pairs to a vehicle.  See the sections of Reimer as set forth above and in the Office Action.  Therefore this point raised by Appellant (that the Examiner did not make a “fair” reading of Reimer) do not dispute or specifically address how the cited portions of the Reimer reference teach the specifically cited features of claim 1 of the instant application (as set forth in the Final Office Action).   

Regarding Appellants arguments on pages 17-18 addressing the Gargi reference again, these points and/or summary of Gargi is directed to claim 1 of Gargi, and are not directed to claim 1 of the instant application.  As set forth in the Office action, Gargi teaches a hand-held mobile device which stores automatic replies and Bluetooth pairs to a vehicle. See section [0023].  Therefore these points raised by Appellant (that the Examiner did not make a “fair” reading of Gargi) and that the combination of Reimer 

Appellant’s remarks “part 2” start on page 19, and address that Czara and/or Olincy teach away (from Reimer). 

Regarding Appellants arguments on pages 19-20 addressing the Czara and/or Olincy references, again these points or summaries of the references address the claims and/or functions of these secondary references and do not address (and do not dispute) how these references teach the features of claim 1 of the instant application.  

As set forth in the Office action, as the conventional structures of the mobile device of Reimer is not explicitly mentioned in Reimer, either one of the Czara and/or Olincy is added to show these features.  The functions performed by either of these secondary references (Czara and/or Olincy) do not make the structures of memory, processor, transceiver unobvious to be in the hand-held mobile device of Reimer, especially since all the references relate to auto-replies of text while driving.  


Therefore, the points raised by Appellant relating to these secondary references do not dispute that these secondary references teach the conventional features of hand-held devices (as set forth in the Final Office Action), and as all of Reimer, Czara and/or Olincy teach auto-replies of text while driving, the Examiner contends that the proposed modification of Reimer with either one of Czara/Olincy is proper.  

Regarding Appellants arguments “part 3” on pages 21-24 addressing the Tucker reference, Tucker is added only to show determining a vehicle Bluetooth code.  

It is first noted that Appellant’s points are directed toward the Gargi reference and/or the proposed modification of Tucker with the Gargi reference.  In response to these points, the Examiner sets forth that Tucker is added to modify the primary reference to Reimer and not Gargi.  Further, the Examiner sets forth that merely knowing what type of Bluetooth peripheral device is connected to the mobile device does not destroy Reimer, as Reimer also teaches the conventionality of the mobile device Bluetooth pairing to a vehicle.  


Regarding Appellants arguments on page 24 regarding the teachings of Tucker, as Tucker teaches identifying types of vehicles which includes both makes and models of each type of vehicle, these identifiers may be considered as “codes”, as the claim language does not define what a code encompasses. 


Therefore, regarding Appellants 3 “conclusion points” which begin on the bottom of page 24, point 1 (that there is unreasonable hindsight), as set forth above, as both Reimer and Gargi teach Bluetooth connections to vehicles, automatic text responses and as section [0046] of Gargi also teaches that speed/motion detection is incorporated into the texting disablement, the Examiner contends that there is no unreasonable hindsight needed to make this combination, and as both references teach similar features, the reasons for the motivation and combination in the Office Action are proper. 

Therefore, regarding Appellants conclusion point 2 at the top of page 25 (that the prior art teaches that motion detection is essential for text disablement), this point does not dispute that the references teach the claimed features.  Additionally, as also set forth above, even if the references require motion detection they still meet the recited features.


Therefore regarding Appellants conclusion point 3 at the top of page 25, that the “Tucker citation attempts to distill the applicant’s art down to a “gist or thrust” which is improper under MPEP 2141.02 II”, no such statement was made in the Office Action, and as set forth above, the Examiner’s assertions of how each reference meets the claimed limitations have been properly supported.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEVEN S KELLEY/Primary Examiner, Art Unit 2646                                              
                                                                                        
Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.